DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 12/07/2021, to claims 1, 8-9 acknowledged by Examiner. Additionally, applicant cancelled claims 5-7, and added claims 11-14.
Claims 1-4 and 8-14 are now pending.
Response to Arguments
	
First Argument:
	Applicant asserts that the 112a new matter rejection of claims 8-9 is improper (Remarks Pages 6-7).
	Examiner’s Response:
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Applicant presents a provided Annotated Figure on Page 7 of their Remarks attempting to show that Figure 1A provides sufficient disclosure for the positions of the proximal end and distal end relative to the structures of the measurement system. Examiner is not persuaded as the annotated figure is asserting information that is not actually provided in the instant specification nor drawings. The drawing of Figure 1A does not actually show any sufficient structure of the measurement system relative to the distal ends. One could easily make another annotated figure asserting the complete opposite that Applicant is attempting to assert in their annotated figure by attempting to link Figure 1A and Figure 12A; however, there is not actually any corresponding linkage between these two figures. Furthermore, Applicant provides paragraphs [0044, 0045] as somehow providing evidence of claims 8 and 9 not having new matter; however, this disclosure does not provide relevant information for the subject .
Second Argument:
	Applicant asserts that the compression measurement system of Tsubata does not teach or disclose any measured pressure levels using indicia or having at least two indicia (Remarks Pages 9-10).
	Examiner’s Response:
	Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Examiner disagrees as firstly in regards to the updated rejection below the compression measurement system of Tsubata directly teaches at least two indicia M1a and M1b for determining the tension level of the wrap and thus the compression level of the wrap (See Tsubata [0054]). Secondly, as these two indicia can provide indications of tension and its resultant compression being too little, just right/optimum, or too great [0054], then this is inherently providing indications of specific therapeutic compression levels especially as the newly amended claim language of “each indicia is calibrated to a specific therapeutic pressure level” is intended use of the pressure levels that the indicia M1a and M1b of Tsubata are capable of representing and providing. 
	Further see the updated rejection below for the rejections of newly amended language.	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 8-9, both claims now as amended recite: “a fastener positioned at or near the distal end, and wherein the one free end is positioned on the band proximal of the fastener relative to the one fixed end”, wherein this is new matter. The current instant specification lacks any disclosure of the relative locations of the free end, fixed end, and the fastener. The currently claims represent the device species as shown in Figures 12A-12B wherein these figures do not show the fastener relative to the fixed/free ends. And further the accompanying description paragraph [60] in the instant specification lacks any description of this feature. As such, the instant disclosure lacks support for the newly amended claim, and claims 8-9 are rejected under 112a for new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “a fastener positioned at or near the distal end of at least one band of the plurality of bands” wherein this limitation of “a fastener” is unclear because claim 1 from which claim 8 depends as now amended also recites “a plurality of bands extending therefrom comprising fasteners on an underside of each of the plurality of bands” wherein it is unclear if the “a fastener” in claim 8 is referring to same or different structure as that of the “fasteners” in claim 1. For examining purposes, the Examiner will interpret the “fasteners” of claim 1 as the same structural component as “a fastener” in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20070179421 A1) in view of Tsubata (20030144596).
Regarding claim 1, Farrow discloses an adjustable compression garment 100 (See Figure 3 and [0082], see [0067] wherein the compression garment 100 has adjustability) comprising:
the compression garment 100 adapted to be wrapped around the limb of a patient (See Figures 1-3, wherein the garment 100 is wrapped around the limb of a patient),
the compression garment 100 comprising a body 120 (See Figure 3 and [0081-0082]) with a plurality of bands 102 extending therefrom (See Figure 3 and [0081-0082]) comprising fasteners 104 on an underside of each of the plurality of bands 102 (See Figure 3 and [0067, 0075] wherein there are fasteners 104 on a forward-facing side of the bands 102 as viewed in Figure 3 such that this “side” of the bands 102 may be called the “underside”).
Farrow does not disclose the compression garment 100 having a two-layer compression measurement system wherein at least one of the bands 102 includes on an upper surface of the at least one of the bands 102 the two-layer compression level measurement system comprising (a) a stretchable base layer having at least two indicia thereon, wherein placement of each indicia is calibrated to a specific therapeutic pressure level; and (b) an upper layer positioned on top of the stretchable base layer, the upper layer having one fixed end that is attached to the stretchable base layer, and one free end that is not attached to the stretchable base layer, (i) wherein the indicia on the stretchable base layer are disposed under the free end of the upper layer and are not visible to a user before the measurement system has been stretched, but (ii) wherein the indicia on the stretchable base layer are pulled out from under the free end of the upper layer and are therefore visible to the user after the measurement system has been stretched.

(a) a stretchable base layer 13/17 having at least two indicia (M1a and M1b of an indicia M) (See Figures 1A-1B, see [0035-0036]) (See Figure 6A-6C, see [0054] wherein the indicia that looks like ‘OK’ in Figures 1-4B may instead be two indicia m1a and m1b) thereon, 
wherein the placement of each indicia (m1a and m1b) is calibrated to a specific therapeutic pressure level (see [0054] wherein indicia m1a is calibrated to an inherent pressure level that indicates “a tension is below the optimum level” when hidden and “a tension at the optimum level” when exposed, and indicia m1b is calibrated to an inherent pressure level that indicates “a tension much greater than the optimum level” when exposed; wherein these two indicia thus refer to specific calibrated pressure levels when wrapped around the user, and wherein this pressure level has an inherent “therapeutic” aspect to it as having a band wrapped around a user with too much tension and pressure would therapeutically damage the user versus when at the optimum level of use which would not damage the user); and 
(b) an upper layer 30 positioned on top of the stretchable base layer 13/17 (See Figures 1-5, and [0035] wherein upper layer 30 (“cover” 30) is a layer of material positioned over the base layer 13/17), the upper layer 30 having one fixed end 31 (end located near region 15 on Figure 3A) (See Figures 3A-3C and [0035]) that is attached to the stretchable base layer 13/17 
(i) wherein the indicia (m1a and m1b) (See Figure 6A-6C, see [0054] wherein the indicia that looks like ‘OK’ in Figures 1-4B may instead be two indicia m1a and m1b) on the stretchable base layer 13/17 are disposed under the free end 32 of the upper layer 30 and are not visible to a user before the measurement system has been stretched (see [0037] wherein the indicia (M) is hidden under free end 32 when not stretched, see [0054] wherein the indicia M function the same for all embodiments), but 
(ii) wherein the indicia (M) (See Figures 6A-6C) on the stretchable base layer 13/17 are pulled out from under the free end 32 of the upper layer 30 and are therefore visible to the user after the measurement system has been stretched (See [0038] wherein the indicia (M) is pulled out when stretched from under end 32, see [0054] wherein the indicia M function the same for all embodiments);
wherein this two-layer compression measurement system of Tsubata enables the user to know that the optimum tension/compression has been reached when wrapping the band around their limb and can also increase the life of the product by telling the user when the analogous band has been stretched too much thus indicating when deterioration of the band may occur (see [0038-0039]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bands 102 of Farrow with the two-layer compression measurement system as taught by Tsubata in order to enable the user to 
Regarding claim 3, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata further teaches wherein different indicia on the base layer 13/17 correspond to different pre-determined compression levels (see Figures 6A-6C and [0054] wherein the indicia M comprise indicia M1a, a black bar, and M1b, a white bar, (different indicia) wherein based on which indicia is shown then the strap has either too little, just right, or too much tension which when wrapped as shown in Figure 2A will correspond with compression) (see claim 1 above, wherein the indicia as shown in Figures 6A-6C are relied upon as the indicia in place of the ‘OK’ indicia as shown in Figures 1-4B).
Regarding claim 4, Farrow in view of Tsubata discloses the invention of claim 3 above.
Farrow in view of Tsubata further teaches wherein different indicia (M1a and M1b) are pulled out from under the free end 32 of the upper layer 17 and are visible to the user at the different pre-determined compression levels (see Figures 6A-6C and [0054] wherein these indicia are pulled out from under free end 32 and are visible to the user and indicate to the user the level of tension in the strap which is directly correlated with compression provided by the strap as shown in Figure 2A).
Regarding claim 8, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow discloses a fastener 104 (see Figure 3 and [0075]) (see 112b above in regards to unclearness) at a distal end of at least one band 102 of the plurality of bands 102 (See Figure 3); and Tsubata also further teaches an analogous fastener 40 ([0051], 40 is “fastening hardware”) at an analogous distal end (end of region 11 opposite from region 14, see Figure 1), thus the orientation of the provided two-layer measurement system of Tsubata and its fixed and 
As such, Farrow in view of Tsubata teaches that the one fixed end 31 (end near region 15, see Figures 3) is positioned on the band proximal of the fastener 40 relative to the one free end 32 (See Figure 1 and 3A, wherein the fixed end 31 is closer to the established proximal end of the band 11-17 relative to the one free end 32).
But, Farrow in view of Tsubata is silent on wherein the one free end 32 is positioned on the band proximal of the fastener 40 relative to the one fixed end 31.
However if the fixed end 31 and free end 32 locations as currently taught by Tsubata were swapped then the one free end 32 would be positioned on the band proximal of the fastener 40 relative to the one fixed end 31. 
And Examiner further notes, in light of cited prior art that the specified order of parts are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual user. The claimed order of part which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed order of parts within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable order by routine experimentation. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed the order of parts of the compression measurement system such that the one free end 32 would be positioned on the 
Regarding claim 10, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata discloses wherein each of the plurality of bands 102 comprises the compression measurement system (see combination in claim 1 above, wherein the two-layer compression measurement system of Tsubata was taught into each of the bands 102).
Regarding claim 10, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata discloses wherein the specific therapeutic pressure level is calibrated for therapeutic effect (Examiner first notes that this is entirely intended use language such that as the teachings of Tsubata as discussed in paragraph [0054] enables the pressure levels indicated by m1a and m1b to indicate specific tension in the device of Tsubata when wrapped around an appendage as shown in Figure 2A thus applying a pressure level, wherein as discussed in [0054] m1a and m1b are used to indicate when the tension (and subsequent pressure) is either too little, just right, or too high thus allowing each of these to represent a pressure level which is capable of providing some therapeutic effect when wrapped around an appendage as shown in Figure 2A).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20070179421 A1) in view Tsubata (20030144596) in further view of Fernfors (US 20090292269 A9).
Regarding claim 2, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata does not disclose the upper layer 30 is inelastic (note: Tsubata is silent on the material of the indicator frame/cover 30 overall).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the upper layer 30 of the two layer compression measurement system of Tsubata as combined with Farrow to be inelastic as taught by Fernfors in order to ensure the indicator line 32 of Tsubata (end 32 of Tsubata, see Figure 3A and [0038]) does not have any movement caused by the stretchable base layer 13/17 thus making the overall reading of the indicia M of Tsubata more accurately measure the tension of base layer 13/17 (see [0113, 0118] of Fernfors).
Claim 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubata (20030144596).
Regarding claim 9, Tsubata discloses a two-layer compression measurement system (See Figures 1-5B, see [0035-0040] wherein the device indicates a certain level of tension in the 
(a) a stretchable base layer 13/17 at least two indicia (M1a and M1b of an indicia M) (See Figures 1A-1B, see [0035-0036]) (See Figure 6A-6C, see [0054] wherein the indicia that looks like ‘OK’ in Figures 1-4B may instead be two indicia m1a and m1b) thereon, 
wherein the placement of each indicia (m1a and m1b) is calibrated to a specific therapeutic pressure level (see [0054] wherein indicia m1a is calibrated to an inherent pressure level that indicates “a tension is below the optimum level” when hidden and “a tension at the optimum level” when exposed, and indicia m1b is calibrated to an inherent pressure level that indicates “a tension much greater than the optimum level” when exposed; wherein these two indicia thus refer to specific calibrated pressure levels when wrapped around the user, and wherein this pressure level has an inherent “therapeutic” aspect to it as having a band wrapped around a user with too much tension and pressure would therapeutically damage the user versus when at the optimum level of use which would not damage the user); 
wherein the stretchable base layer 13/17 comprises a band 11-17 (See Figure 1, wherein the “band” is the region of reference number 11 to reference number 17) of a compression garment 10 (See Figure 1, strap body 10, see Figure 2A wherein this is a compression garment as it wraps around the body of a user tightly via the stretch of the layer 17) having a proximal (intersection of 17 connecting to 14 is the “proximal end”) and distal end (where 11 ends and attaches with fastener 40), and
wherein the band 11-17 is connected at the proximal end (See Figure 1 wherein the end of stretchable layer 13 that attaches to second portion 14, see [0033] is the proximal end of the band) with a main body 14 (See Figure 1) of the compression garment 10 adapted to be wound around a limb (See Figure 2A, strap body 10 provides compression to the body part when tightly wound); and 

 (i) wherein the indicia (M) (See Figure 6A-6C, see [0054] wherein the indicia that looks like ‘OK’ in Figures 1-4B may instead be two indicia m1a and m1b) on the stretchable base layer 13/17 are disposed under the free end 32 of the upper layer 30 and are not visible to a user before the measurement system has been stretched (see [0037] wherein the indicia (M) is hidden under free end 32 when not stretched), but 
(ii) wherein the indicia (M) (See Figure 6A-6C) on the stretchable base layer 13/17 are pulled out from under the free end 32 of the upper layer 30 and are therefore visible to the user after the measurement system has been stretched (See [0038] wherein the indicia (M) is pulled out when stretched from under end 32),
c) a fastener 40 ([0051], 40 is “fastening hardware”) positioned at or near the distal end (end of region 11 opposite from region 14, see Figure 1) (See Figure 1 wherein 40 is attached at the distal end of region 11 of the band 11-17).
Tsubata is silent on wherein the one free end 32 is positioned on the band proximal of the fastener 40 relative to the one fixed end 31.

Examiner further notes, in light of cited prior art that the specified order of parts are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual user. The claimed order of part which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed order of parts within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable order by routine experimentation. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed the order of parts of the compression measurement system such that the one free end 32 would be positioned on the band proximal of the fastener 40 relative to the one fixed end 31 as a matter of design choice as discussed above.
Regarding claim 13, Tsubata discloses the invention of claim 9 above.
Tsubata further discloses wherein the specific therapeutic pressure level is calibrated for therapeutic effect (Examiner first notes that this is entirely intended use language such that as the teachings of Tsubata as discussed in paragraph [0054] enables the pressure levels .
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20070179421 A1) in view of Tsubata (20030144596) in view of Carpenter (US 6338723 B1).
Regarding claim 12, Farrow in view of Tsubata discloses the invention of claim 1 above.
Farrow in view of Tsubata does not disclose wherein the specific therapeutic pressure level ranges from 20 mmHg to 40 mmHg.
However, Carpenter teaches an analogous compression device (see title) which provides therapeutic compression pressure to a user (See Col. 1 lines 10-20, wherein compression is therapeutically used to resolve circulatory disorders) wherein the compression device comprises an analogous compression measurement system (see Col. 9 lines 12-23) with analogous indicia 4 provided on analogous bands 2 (see Col. 9 lines 39-50) wherein the indicia 4 herein is measured by a card 7a-7c (See Col. 10 lines 62-67) wherein the specific therapeutic pressure levels provided by the indicia 4 ranges from 0 mmHg to 60 mmHg (See Col. 12 lines 15-27, 39-51) in order to provide such proper therapeutic effect.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicia (M1a and M1b) and the specific therapeutic pressure levels of Tsubata as modified with Farrow to range from 0 mmHg .
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20070179421 A1) in view of Tsubata (20030144596) (Alternate Rejection).
Regarding claim 12, Farrow in view of Tsubata does not disclose wherein the specific therapeutic pressure level ranges from 20 mmHg to 40 mmHg.
However, Farrow firstly further discloses that the compression garment 100 can have an optimal/optimum compression in the range of 30-40 mmHg (see [0014]). And furthermore, Tsubata teaches that the tension/compression levels of the indicia (m1a and m1b) are used to find the “optimum level” (see [0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when providing the two-layer compression measurement system of Tsubata to the compression garment 100 of Farrow to have the specific therapeutic pressure levels which include the “optimum level” as indicated by indicia (m1a and m1b) to range from 30 to 40 mmHg which is the “optimum level” of pressure as provided by the compression garment 100 of Farrow (See Farrow [0014]).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubata (20030144596) in view of Carpenter (US 6338723 B1).
Regarding claim 14, Tsubata discloses the invention of claim 9 above.
Tsubata does not disclose wherein the specific therapeutic pressure level ranges from 20 mmHg to 40 mmHg.
However, Carpenter teaches an analogous compression measurement system (see Col. 9 lines 12-23) which provides therapeutic compression pressure to a user (See Col. 1 lines 10-20, wherein compression is therapeutically used to resolve circulatory disorders) wherein the compression measurement device comprises with analogous indicia 4 provided on analogous 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indicia (M1a and M1b) and the specific therapeutic pressure levels of Tsubata to range from 0 mmHg to 60 mmHg as taught by Carpenter in order to provide and indicate therapeutic pressure levels to treat circulatory disorders (Carpenter Col. 1 lines 10-20; Col. 12 lines 15-27, 39-51).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/23/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/24/2022